DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purdy et al. (US Patent 8801448 B2). 
As per claim 1, Purdy teaches a connector 100 is a male coaxial connector 100 comprising: a post 40 surrounded by a body 50 and a fastener 30; the post 40, body 50, and fastener 30 surrounding a connector centerline (along element 18); a shoe 770 in a body sidewall window (along 772, seen in figure 22); the shoe 770 movable in the body sidewall window (along 772, seen in figure 22) toward the connector centerline (along element 18); the body 50 fixed to the post 40 and the shoe 770 irrotatable (see column 17, lines 58-65) about 
As per claim 2, Purdy teaches a connector 100 further comprising: an annular space (seen in figure 20 between 40 and 50) between the body and the post 40; the annular space (seen in figure 20 between 40 and 50) for receiving a coaxial cable ground conductor 14; and, the shoe 770 movable in the annular space (seen in figure 20 between 40 and 50) for squeezing a coaxial cable ground conductor 14 between the shoe 770 and the post 40.
As per claim 3, Purdy teaches a connector 100 further comprising; the body 50 having a body end (end opposite to 777) opposite a body neck 777; the shoe 770 extending between the body neck 777 and the body end (end opposite to 777); and, proximate the body end (end opposite to 777), a hinge (along 777, seen in figure 21) of body material (seen in figure 24, see column 9, lines 55-65) connects the shoe 770 to the body 50.
As per claim 4, Purdy teaches a connector 100 further comprising; a hinge (along 777, seen in figure 21) that connects the shoe 770 to the body 50; and, an end cap 60 for passing over the hinge (along 777, seen in figure 21).
As per claim 5, Purdy teaches a connector 100 wherein the shoe 770 begins to move toward the post 40 after the end cap 60 is moved toward the fastener 30 and after the end cap 60 passes over the hinge (along 777, seen in figure 21).
As per claim 6, Purdy teaches a connector 100 is a male coaxial connector 100 comprising: a post 40 surrounded by a body and a fastener 30; a ring 80 with arms 771 inserted in the body 50, the arms 771 longitudinally penetrating a body neck 777 and extending in a gap (between 50 and 30) between the body 50 and the fastener 30; and, the ring 80 and arms 771 extending between and electrically interconnecting the fastener 30 and a coaxial cable ground conductor 14. 
As per claim 7, Purdy teaches a connector 100 further comprising an arm free end 774 that rubs against the fastener 30.
As per claim 8, Purdy teaches a connector 100 where the ring 80 is for surrounding ground conductors 14 of a coaxial cable 10.
As per claim 9, Purdy teaches a connector 100 where the surrounded ground conductors 14 are turned back over a coaxial cable insulating jacket 12.
As per claim 10, Purdy teaches a connector 100 where a body sidewall shoe 778 is for pushing the ring 80 against the surrounded ground conductors 14.
As per claim 11, Purdy teaches a connector 100 is a male coaxial connector 100 comprising: a post 40 surrounded by a body 50 and a fastener 30; the post 40, body 50, and fastener 30 surrounding a connector centerline (along element 18); a body cut (along 770) that forms a shoe 770 of body material (seen in figure 24, see column 9, lines 55-65); the shoe 770 movable in a body sidewall window (along 772, seen in figure 22) toward the connector centerline (along element 18); and, the shoe 770 for pressing a coaxial cable ground conductor 14 against the post 40.
As per claim 12, Purdy teaches a connector 100 further comprising: a body hinge integral (along 777, seen in figure 21) with the shoe 770; and, the body hinge (along 777, seen in figure 21) enabling movement of the shoe 770 toward the connector centerline (along element 18).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831